Citation Nr: 0411661	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-04 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a rib 
fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1962 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that determination, the RO inter alia 
denied the appellant's claim of entitlement to service 
connection for residuals of a rib fracture.  He disagreed and 
this appeal ensued.  The Board remanded the case in March 
2001 and in March 2003.  


FINDING OF FACT

Medical evidence does not currently show the appellant to 
have residuals of a rib fracture.  


CONCLUSION OF LAW

Residuals of a rib fracture were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).  

The service medical records begin with a February 1962 
medical examination, which showed normal clinical evaluations 
and no complaints of residuals of a rib fracture.  A clinical 
record dated in December 1962 reported the appellant struck 
his right side on a railing and complained of side and back 
pain upon taking deep breaths.  Treatment consisted of chest 
taping and heat.  The examiner noted there was no evidence of 
fractured rib.  Clinical records in October 1963 revealed the 
appellant complained of chest and arm pain after falling the 
previous day on his shoulder and left chest at a party.  The 
appellant experienced pain in the left pectoral area when 
taking deep breaths or moving his left arm.  Examination 
showed anterior and posterior compression tenderness, as well 
as tenderness over the left pectoral muscle.  The impression 
was contusion of the left chest wall and rule out fractured 
rib.  An x-ray was ordered, though a report of one is not of 
record.  A chest x-ray, however, in December 1964, was 
negative.  Separation examination in February 1966 showed 
normal clinical evaluations and no complaints of rib pain or 
fracture.  

The record contains several volumes of VA and private medical 
records in the 1980s and 1990s, only a few of which are 
relevant to this claim.  VA examination in August 1997 
indicated, in recounting the appellant's history, that the 
appellant "suffered right rib fractures after falling down a 
ladder while on a ship.  His chest was wrapped and he was 
sent back to work.  He denied any problems with the area at 
this time."  It is unclear if the service medical records or 
the claims file was available to the examiner in conjunction 
with the examination.  The summary of examination noted no 
symptoms associated with the ribs.  An x-ray found no rib 
fractures, pneumothorax, or other symptoms relevant to this 
claim.  The diagnoses included "status post fractured ribs - 
stable".  

VA examination in June 2003 indicated that the examiner had 
reviewed the claims file, including the service medical 
records outlined above.  On review of the service medical 
records, the examiner concluded that there was not in-service 
a demonstrated rib fracture.  Current examination showed no 
deformities of the chest wall, ribs, or costal cartilages.  
The appellant pointed to an area just below the nipple 
bilaterally where the pain occurs.  A chest x-ray revealed no 
evidence of new or old rib fracture in the anterior or 
posterior chest.  The examiner concluded he could not make a 
diagnosis of remaining rib fracture.  He noted that after 40 
years almost any rib fracture was long healed, and that it 
was more likely than not that the appellant's pain was 
related to other respiratory disorders previously 
adjudicated.  

This evidence does not satisfy the initial element of a 
service-connection claim, which requires medical evidence of 
a current disability.  Pond, 12 Vet. App. at 346; Hickson, 12 
Vet. App. at 253.  The June 2003 VA examination indicated a 
chest x-ray revealed no evidence of new or old rib fracture 
in the anterior or posterior chest.  From this, the examiner 
concluded he could not make a diagnosis of remaining rib 
fracture, and instead reported that pain described by the 
appellant was more likely than not related to other 
respiratory disorders.  In short, this medical evidence, the 
most recent associated with the claims file, shows no current 
residuals of a rib fracture.  In fact, it shows no evidence 
of an old or new rib fracture.  This conclusion is consistent 
with the lack of any notation in the several volumes of 
VA and private medical records from the 1980s and 1990s of a 
rib fracture or residuals of such a fracture.  

Standing opposed to this conclusion, the August 1997 VA 
examination diagnosed "status post fractured ribs - 
stable".  This diagnosis, though, is contrast to several 
factors casting doubt on its accuracy.  The examiner based 
this conclusion on the appellant's history as provided by the 
appellant; the examiner did not mention in the examination 
report the service medical records or the claims file, and so 
it must be concluded the diagnosis was predicated on the 
appellant's verbal history of the disorder.  Moreover, the 
history recounted by the appellant and recorded by the 
examiner presumed the appellant suffered rib fractures after 
falling down a ladder while on a ship.  The service medical 
records record two incidents, but specifically exclude rib 
fractures as a result.  Finally, even with this history and 
the lack of a records for review, the appellant denied any 
current problems due to the alleged fractured ribs, the 
examiner's summary of examination noted no symptoms 
associated with the ribs, and an x-ray contemporaneous with 
the examination found no rib fractures.  

The record does not include medical evidence of current 
residuals of a rib fracture.  As the initial element of a 
service-connection claim is not satisfied, the claim must be 
denied.  Even if there were a documented history of rib 
fractures, the claim would still fail because the service 
medical records did not show a fractured rib and the June 
2003 VA examination opined that the pain described by the 
appellant was more likely than not associated with 
respiratory symptomatology.  Thus, the record does not 
include medical or lay evidence of in-service incurrence or 
aggravation of a fractured rib, and medical evidence does not 
link the current symptoms to service.  Pond, 12 Vet. App. at 
346; Hickson, 12 Vet. App. at 253.  

II.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  

The appellant's claim was received in May 1997, and there is 
no issue as to provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Immediately after the appellant filed his claim in May 1997, 
the RO issued two letters that same month telling him of 
records it was obtaining, and also asking him to provide 
information as to treatment he had received relevant to the 
rib fractures claimed.  The appellant identified several 
sources of treatment for other disorders claim, which were 
obtained and associated with the record, though none 
specifically concerning the fractured ribs.  Upon 
disagreement with the initial rating decision, the RO issued 
to the appellant a January 2000 statement of the case that 
listed the evidence of record, the adjudicative actions, the 
pertinent law and regulations for evaluation of the claims, 
and the analysis supporting the determinations.  By its March 
2001 remand, the Board informed the appellant is was ordering 
VA to obtain SSA records and that the RO would soon be asking 
him for information regarding treatment for the disorder 
prior to 1995.  The RO did so in a September 2001 letter, 
which also informed him of the VCAA and of the need to submit 
"any additional evidence, particularly medical evidence, 
that links any claimed disorder to your military service."  
The letter further detailed the elements of a service-
connection claim and the kinds of evidence that would satisfy 
each element of the claim.  It further described the evidence 
VA would obtain for him, that evidence he needed to help VA 
get, and where and when to send it.  By a March 2002 letter, 
the RO informed the appellant of a hearing scheduled the next 
month, which he attended as discussed in the April 2002 
Decision Review Officer Conference Report.  After receipt of 
further treatment and examination reports, the RO issued a 
June 2002 supplemental statement of the case.  

The Board in August 2003 remanded this claim for further 
adjudication based on evidence developed while the claim was 
at the Board.  In a November 2003 supplemental statement of 
the case, the RO listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  In January and February 2004 letter, 
the Appeals Management Center (AMC) informed the appellant 
the claim would be reviewed by the Portland RO.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  The veteran, as early as May 1997, 
was notified of the need for information or evidence 
concerning residuals of a rib fracture and of the importance 
of this information or evidence to VA's efforts to assist 
him.  In response, the appellant has not identified any 
specific evidence relevant to the claim.  The appellant has 
been informed of the information and evidence not of record 
that is necessary to substantiate the claim, of the 
information and evidence the veteran was expected to provide, 
of the information and evidence that VA will seek to provide, 
and of the need for the veteran to provide any information 
and evidence he possesses pertinent to the claim.  See 
Pelegrini, 17 Vet. App. at 422.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case, by May 1997 letter 
first issued before the initial rating action (that was 
promulgated prior to enactment of the VCAA), did not comply 
with Pelegrini, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The appellant's service medical 
records have been obtained.  The RO has also obtained VA 
treatment records and specified private medical records dated 
in the 1980s and 1990s.  In addition, the claims file 
includes records from SSA.  The appellant has not identified 
any additional VA or private treatment records with regard to 
his claim.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in August 
1997 and June 2003.  

On appellate review, there are no areas in which further 
development is needed.  


ORDER

Service connection for residuals of a rib fracture is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



